Citation Nr: 1211336	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  10-00 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for laryngeal cancer as a result of exposure to herbicides.

2.  Entitlement to service connection for cancer of the trachea as a result of exposure to herbicides.

3.  Entitlement to service connection for diabetes mellitus as a result of exposure to herbicides.

4.  Entitlement to service connection for an unspecified bronchial condition as a result of exposure to herbicides.

5.  Entitlement to special monthly compensation (SMC) based on aid and attendance.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to January 1968.  The Board notes that several rating decisions and other internal VA documents incorrectly refer to another period of service from January 1986 to February 1988.  However, the Board's review of the claims file reveals that this error occurred when dates of birth reported by the Veteran in a 2002 claim for pension were mistakenly entered as dates of service on VA records. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from October 2008 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.   

The Veteran withdrew his request for a hearing before the Board.  As such, there are no outstanding hearing requests of record.  38 C.F.R. § 20.704(e).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits, and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  The Veteran had no in-country service or documented visitation in the Republic of Vietnam, or exposure to herbicides, including Agent Orange.

3.  Laryngeal cancer was initially demonstrated years after service, and there has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's laryngeal cancer is related to active duty. 

4.  Cancer of the trachea was initially demonstrated years after service, and there has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's cancer of the trachea is related to active duty. 

5.  Diabetes mellitus was initially demonstrated years after service, and there has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's diabetes mellitus is related to active duty. 

6.  The competent evidence of record does not demonstrate any currently diagnosed bronchial condition.

7.  Service connection is not currently in effect for any disability; a service-connected disability does not render the Veteran unable to care for his daily personal needs without assistance from others, or unable to protect himself from the hazards and dangers of daily living on a regular basis, nor is he substantially confined to his dwelling, the immediate premises, a ward or clinical area of an institution due to a service-connected condition.  


CONCLUSIONS OF LAW

1.  The Veteran does not have laryngeal cancer due to disease or injury that was incurred in or aggravated by active service nor is it presumed to have been so incurred.   38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The Veteran does not have cancer of the trachea due to disease or injury that was incurred in or aggravated by active service nor is it presumed to have been so incurred.   38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3.  The Veteran does not have diabetes mellitus due to disease or injury that was incurred in or aggravated by active service nor is it presumed to have been so incurred.   38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

4.  The Veteran does not have an unspecified bronchial condition due to disease or injury that was incurred in or aggravated by active service nor is it presumed to have been so incurred.   38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

5.  The criteria for entitlement to SMC by reason of being in need of the aid and attendance of another person or on account of being housebound have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R.§ 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in April 2007, May 2008 , and November 2009 VCAA letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided VCAA notice to the Veteran in April 2007, May 2008, and November 2009, which was prior to the October 2008 and January 2010  rating decisions.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claims for service connection and SMC.  The April 2007, May 2008, and November 2009 letters gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service personnel and treatment records, post-service VA and private medical records, and reports of VA medical examination.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

The RO attempted to obtain private treatment records from the Institute of Medicine of the National Academies.  See RO duty to assist letter dated in August 2011.  The Veteran was asked to complete VA Form 21-4142, Authorization for Release of Information, and provide the address, dates of treatment, and conditions for which he was treated.  The Veteran failed to respond.  

"The duty to assist is not always a one way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Insofar as the Veteran did not provide the information and/or releases that were necessary in order for VA obtain the Veteran's private treatment records, those records could not be obtained and the Board finds that no additional assistant in this regard is required.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A. Service Connection Claims for Diabetes Mellitus, Bronchial Condition, and Cancer of the Larynx and Trachea

The issues before the Board involve a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes and/or malignant tumors, become manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Certain diseases, including cancer of the trachea and larynx and diabetes mellitus, may be presumed incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  

Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam. 
38 C.F.R. § 3.313.  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the service person must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See also Haas v. Peake, 525 F.3d 1168   (Fed. Cir. 2008). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including cancer of the larynx and trachea and diabetes mellitus, shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. §§ 1113, 1116 and 38 C.F.R. §§ 3.307(d), 3.309(e).  The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41442-41449, and 61 Fed. Reg. 57586-57589 (1996).

The Veteran contends that he has cancer of the larynx and trachea, diabetes mellitus, and an unspecified bronchial condition due to herbicide (Agent Orange) exposure.  He alleges that he was exposed from drinking water contaminated by run-off water filled with herbicides while he was aboard a submarine in the Republic of Vietnam.  See VA Form 9 received in November 2010.   He alternatively claimed that he was exposed because most of his colleagues in the Coast Guard were exposed to herbicides and he was susceptible because he drank the same water they drank and breathed the same air as them.  See VA Form 9 received in January 2010.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for laryngeal cancer, diabetes mellitus, cancer of the trachea, and an unspecified bronchial condition, on any basis. 

In this case, there is no evidence the Veteran served in the Republic of Vietnam.  The Veteran's service personnel records show he had no foreign service.  He was at the United States Coast Guard Training Center in Alameda, California, between October 1967 and December 1967.  In January 1968, the Veteran was honorably discharged by reason of unsuitability.  The National Personnel Records Center (NPRC) reported in 2007 that the Veteran had no service in the Republic of Vietnam and no record of exposure to herbicides.  

As the record does not establish that the Veteran served or visited on-shore in Vietnam during the Vietnam Era, service connection for diabetes mellitus type II and cancer of the larynx and trachea, on a presumptive basis based on herbicide exposure is not warranted.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a);  See Haas, supra. 

Notwithstanding the aforementioned provisions relating to presumptive service connection, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Turning to alternate bases of service connection, the Veteran's service treatment records are negative for complaints, symptoms, findings or diagnoses related to cancer of the trachea or larynx, diabetes mellitus, or a bronchial condition.  There is also no evidence of pertinent complaints, symptoms, findings or diagnoses of diabetes mellitus or cancer within one year of the Veteran's separation from service.  Because these claimed conditions were not manifested during service, service connection may not be established based on chronicity in service or continuity of symptomatology thereafter.  38 C.F.R. § 3.303 ; Savage v. Gober, 10 Vet. App. 488, 494- 97   (1997).  Because diabetes mellitus and cancer of the trachea and/or larynx were not manifested within one year of the Veteran's separation from service, presumptive service connection as a chronic disability is not warranted.  38 C.F.R. §§ 3.307, 3.309. 

The Board notes that there is no medical evidence of diabetes mellitus until 2002.  While a mass lesion was seen on the right vocal cord in November 2003, which was considered to probably be a malignant growth, Stage III laryngeal cancer was not confirmed until 2006.  Records show that a tracheotomy was performed in 2005.  The laryngectomy was performed in 2006.  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000). 

With regard to the claim for an unspecified bronchial condition, what is more probative than the lack of herbicide exposure or service in Vietnam, is the current lack of a diagnosis.  Chest x-rays have been repeatedly negative, the Veteran's lungs have been repeatedly clear, and no bronchial condition has been diagnosed.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  The evidence in this case does not show that the Veteran has, or for any period of claim has had a bronchial condition.  38 C.F.R. § 3.303. 

The Board is aware of the Veteran's contentions linking his cancer, diabetes mellitus, and bronchial condition to exposure to herbicides during active duty. However, they do not support his claims. 

First, the Veteran is not competent to attest that his drinking water was contaminated with herbicides, to include Agent Orange.  The Veteran has submitted no documentation to corroborate his factual assertions as to exposure to Agent Orange.  He has submitted no documentation to corroborate his factual assertions that he was aboard a submarine or in the Republic of Vietnam.  As delineated above, the Veteran's service personnel records show no foreign service whatsoever, with most of his training occurring in California.   Further, the Veteran was discharged after four short months of service in January 1968 for unsuitability. 

Further, as a layperson the Veteran is not competent to diagnose a medical condition or the etiology of a disability.  See Bostain v. West, 11 Vet. App. 124, 127   (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492   (1992).   See also Routen v. Brown, 10 Vet. App. 183, 186   (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his cancer of the trachea and larynx or diabetes mellitus, type II, is related to his active duty, to include exposure to Agent Orange.   His assertions also cannot constitute a diagnosis of a bronchial condition or that such is related to his service.

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469   (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303   (2007).  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

Nevertheless, in this case the Veteran simply has not asserted that he has had observable symptoms of cancer of the trachea or larynx, diabetes mellitus, or a bronchial condition which have continued since active duty. 

In sum, the preponderance of the evidence is against the claims.  As such, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

B. SMC

Special monthly compensation is payable to individuals who are so helpless as a result of service-connected disability that they are in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. 
§ 3.350(b)(3).  Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his/her daily environment. 

"Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

Service connection is not currently in effect for any disability.  Under these circumstances, the Veteran does not meet the basic eligibility requirements for entitlement to SMC, and his claim, therefore, must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal terminated because of the absence of legal merit or the lack of entitlement under the law).  The Board notes, in closing, that VA has already awarded the Veteran special monthly pension. 


ORDER

The appeal is denied as to all issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


